Citation Nr: 0945289	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD) 
and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 23, 1980 to 
May 27, 1982 and from September 16, 1985 to October 7, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that she developed PTSD and depression 
while serving with the U.S. Coast Guard in 1985, after 
experiencing a miscarriage during training.  

The clinical record reflects that she has not been found to 
have PTSD, but diagnoses of depression and major depression 
have been reported.  In November 2005, the Veteran underwent 
a VA examination.  The Veteran was not diagnosed with PTSD.  
She was however, diagnosed with major depression.

The examiner concluded that the claimed disability was not 
incurred in service because it appeared to have had its onset 
within the last "couple of years."  In a statement received 
in October 2006, the Veteran contended that she had been 
suffering from the effects of her in-service miscarriage for 
the past 20 years (i.e. since service).  Clinical records 
show no findings referable to a psychiatric disability prior 
to at least 2003.  These records, however, are unclear as to 
when the disability began.  A new examination is needed so 
that the examiner can consider the Veteran's history.

Accordingly, the case is REMANDED for the following action:

An examination is needed by a psychiatrist 
to obtain an opinion as to whether any 
current psychiatric disability, to include 
PTSD or depression, was incurred or 
aggravated in service and, specifically 
whether the Veteran meets the criteria for 
a diagnosis of PTSD related to service.  
If the Veteran does meet the criteria for 
the diagnosis of PTSD, the examiner should 
specify the stressor supporting the 
diagnosis.  

The examiner should review the claims 
folder and note such review in the 
examination report.  The opinion should be 
accompanied by a rationale that takes into 
account the Veteran's reports of her 
history and symptoms.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

